FILE COPY




                                  No. 07-13-00280-CR


Teresa Aguilera                             §     From the 181st District Court
 Appellant                                          of Potter County
                                            §
v.                                                July 30, 2015
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated July 30, 2015, it is ordered, adjudged

and decreed that the August 30, 2013 “nunc pro tunc judgment of conviction by jury” is

modified at page 2, beneath the heading “Furthermore, the following special findings or

orders apply:” there is added, “As used in this judgment, the term ‘court costs’ does not

include court-appointed attorney’s fees.” As modified, the judgment of the trial court is

affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo